NO.  07-12-0286-CV

      IN THE COURT OF APPEALS

      FOR THE SEVENTH DISTRICT OF TEXAS

      AT AMARILLO

      PANEL C

      NOVEMBER 20, 2012

      ___________________________

      RANDY JENNINGS,
                                                   Appellant

      v.



                           WELLS FARGO BANK, N.A.,

                                                   Appellee
                 ___________________________

      FROM THE 353rd DISTRICT COURT OF TRAVIS COUNTY;

      NO. D-1-GN-10-001595; HON. TIM SULAK, PRESIDING
                         __________________________

                             Order of Dismissal
                         __________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Randy Jennings filed a notice of  appeal  on  January  30,  2012.   We
dismiss the appeal.  The clerk's record was filed on May 30, 2012,  and  the
reporter advised  this  court  that  there  has  been  no  request  for  the
reporter's record.  The appeal was dismissed on July 23, 2012,  because  the
filing fee had not been paid.  Appellant filed a motion  for  rehearing  and
paid the filing fee on August 7,  2012,  and  the  case  was  reinstated  on
August 8, 2012.  Appellant's brief was due on September 27, 2012.  No  brief
was filed by that date, so the Court notified appellant on October 4,  2012,
that the due date for the brief had lapsed, that  the  brief  had  not  been
filed, and that if it was not received  by  October  15,  2012,  the  appeal
would be dismissed for want of prosecution.  The brief was filed on  October
11, 2012, but the brief did  not  comply  with  the  Texas  Rules  Appellate
Procedure.  Appellant was directed to file a corrected brief  on  or  before
November 1, 2012, and told that the failure to do so  would  result  in  the
dismissal of the appeal.   To  date,  no  brief  or  motion  to  extend  the
deadline has been filed.

      Accordingly, we dismiss the appeal for want of  prosecution.  Tex.  R.
App. P.  38.8(a)(1); 42.3(b).

                                       Per Curiam